 

JOINT VENTURE AGREEMENT

 

This Joint Venture Agreement (this “Agreement”) is made and entered into as of
July 11, 2019 (the “Execution Date”), by and between NY – SHI, LLC, a New York
limited liability company, with its principal place of business located at 1345
Avenue of the Americas New York, NY 10105 (“NY – SHI”), EWSD I LLC dba SHI
Farms, a Delaware limited liability company, with its principal place of
business located at 7887 East Belleview Ave., Suite 1100, Denver, Colorado 80111
(“SHI Farms”), NY Hemp Depot LLC, a Nevada limited liability company and
wholly-owned subsidiary of Canbiola, with its principal place of business
located at 960 S. Broadway, Ste 120, Hicksville, NY 11801 (“Canbiola Sub”), and
CANBIOLA, INC., a Florida corporation with its principal place of business
located at 960 South Broadway, Suite 120, Hicksville, New York 11801
(“Canbiola”). NY – SHI, SHI Farms, Canbiola Sub, and Canbiola are referred to
herein individually as a “Party” and, collectively, the “Parties.”

 

RECITALS

 

WHEREAS, NY – SHI has technical expertise and growing technology in the
industrial hemp industry and holds a license from the New York State Department
of Agriculture and Markets that permits the growth of industrial hemp (the
“Cultivating License”);

 

WHEREAS, SHI Farms has entered into a Partner Farm Agreement and Supply
Agreement with Mile High Labs (“MHL”), a copy of each of which is attached
hereto as Exhibit A and Exhibit B, respectively, pursuant to which SHI Farms has
agreed to deliver agricultural products and provide a physical location to MHL
to operate a processing facility in Pueblo, Colorado, to produce high quality
hemp oil isolate and distillate from industrial hemp biomass;

 

WHEREAS, NY – SHI and Canbiola Sub desire to enter into a joint venture for the
purpose of jointly implementing a business model referred to as the “Depot
Model” (the “Joint Venture”) to aggregate and purchase fully-grown, harvested
industrial hemp from third-party farmers (“Farmers”) in the State of New York to
be processed in a Processing Facility;

 

WHEREAS, Canbiola Sub was formed to manage the day-to-day operations of the
Joint Venture, including the operation of the NY Hemp Depot Facility (as
hereinafter defined);

 

WHEREAS, (i) Canbiola Sub has agreed, among other things, to provide certain
funds to NY – SHI, to secure a building for the operation of the Joint Venture
(the “Building”), and to manage and direct the operation of the Joint Venture;
(ii) Canbiola has agreed to issue to NY – SHI the shares of Canbiola Stock; and
(iii) NY – SHI has agreed, among other things, to provide technical expertise to
the Joint Venture, to sell certain products to the Joint Venture (that may
include feminized hemp seeds and/or clone plants) for the growth and cultivation
of industrial hemp by the Farmers, and to provide hands-on experience to assist
in the development of the Farmers for the Depot Model; and

 

WHEREAS, NY – SHI and Canbiola Sub propose to conduct the business operations of
the Joint Venture as set forth in, subject to, and under the terms and
conditions contained in this Agreement.

 

 

 

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, and for such other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:

 

AGREEMENT

 

1. Definitions. The following terms used in this Agreement have the meanings
ascribed to them below (unless otherwise expressly provided herein):

 

“10 Basis Point Payments” has the meaning set forth in Section 3(a)(iv).

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
Controlling, Controlled by, or under common Control with such other Person.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Applicable Law” means any applicable statute, law, rule, regulation, ordinance,
order, code, ruling, judgment, writ, injunction, decree, or other official act
of or by any Governmental Authority.

 

“Authorized Representatives” has the meaning set forth in Section 5(c)(i).

 

“Building” has the meaning set forth in the Recitals.

 

“Business Day” means a day other than a Saturday, Sunday, or other day on which
commercial banks in the State of New York are authorized or required by law to
close.

 

“Business Scope” has the meaning set forth in Section 2(c).

 

“Canbiola” has the meaning set forth in the Preamble.

 

“Canbiola Common Stock” means shares of common stock, no par value, of Canbiola.

 

“Canbiola Indemnified Parties” has the meaning set forth in Section 8(b)(i).

 

“Canbiola Cash” has the meaning set forth in Section 3(a)(i).

 

“Canbiola Stock” has the meaning set forth Section 3(a)(ii).

 

“Canbiola Stock Price” means the volume weighted average price of the Canbiola
Common Stock for the ten (10) Business Days prior to the Closing Date.

 

“Canbiola Sub” has the meaning set forth in the Preamble.

 

“Change of Control” means with respect to a Party, a change of the Person that
has Control, directly or indirectly, of that Party.

 

“Closing” has the meaning set forth in Section 6(a).

 

 2 

 

 

“Closing Date” has the meaning set forth in Section 6(a).

 

“Confidential Information” has the meaning set forth in Section 5(c)(i).

 

“Continuing Party” has the meaning set forth in Section 10(c).

 

“Contracts” means all written or oral contracts, agreements, leases, licenses,
commitments (including outstanding bids and proposals), sales and purchase
orders, and any other legally binding arrangement.

 

“Control,” “Controlling,” or “Controlled” means the ownership of more than 50%
of the equity interests of a Person, or the right, contractual or otherwise, to
control the management and operations of a Person.

 

“Covered Employee” has the meaning set forth in Section 5(i).

 

“Cultivating License” has the meaning set forth in the Recitals.

 

“Direct Operational Costs” means those costs and expenses incurred in connection
with Joint Venture’s operations, including, without limitation, those costs and
expenses directly related to the operational development of the Joint Venture,
management of the Joint Venture, costs paid to Farmers for the Product, and the
handling, shipping, and administrative fees of the Joint Venture, all of which
shall be paid from the Joint Venture prior to the distribution of Gross Profits.
Direct Operational Costs exclude (i) any and all corporate allocations of
overhead, salaries, and costs other than those directly associated with the
management and maintenance of the Joint Venture, (ii) directors or outside fees
of the Parties not directly relating to operational necessity of the Joint
Venture, (iii) owner or manager distributions of any kind made by the Parties
(other than distributions of Gross Profits pursuant to Section 3(b)), and (iv)
any expenses, costs, or fees related to the foregoing.

 

“Encumbrance” means, with respect to any property, any mortgage, lien, pledge,
charge, security interest, restriction, preemptive, preferential, or similar
purchase rights, hypothecation, and/or encumbrances of any kind, title defect,
easement, or invalidity of leasehold interests in respect of such property.

 

“Excluded Liabilities” means (i) any indebtedness of the Parties; (ii) any
Damages related or attributable to any business of the Parties other than the
Joint Venture; and (iii) any Damages related or attributable to the businesses
of the Parties conducted prior to the Closing Date.

 

“Execution Date” has the meaning set forth in the Preamble.

 

“Farmer Recruitment Services” means the recruitment of Farmers to grow and
cultivate industrial hemp for sale to the Joint Venture.

 

“Farmers” has the meaning set forth in the Recitals.

 

“Governmental Authority” means (i) any foreign or domestic, federal,
territorial, state, or local governmental authority; (ii) quasi-governmental
authority, instrumentality, court, commission, or tribunal; (iii) any
regulatory, administrative, or other agency; or (iv) any political or other
subdivision, department, or branch of any of the foregoing.

 

 3 

 

 

“Gross Profits” has the meaning set forth in Section 2(b)(ii).

 

“Gross Revenue” means all revenue generated by the Joint Venture including,
without limitation, all revenue from the sale of the Product to a Processing
Facility and the sale of hemp oil isolate and distillate from the industrial
hemp biomass.

 

“Indemnified Party” means the Party and/or other Persons having the right to be
indemnified with respect to Liabilities by the Indemnifying Party.

 

“Indemnifying Party” has the meaning set forth in Section 8(d)(i).

 

“Indemnity Deductible” has the meaning set forth in Section 8(c)(i).

 

“Individual Indemnity Threshold” has the meaning set forth in Section 8(c)(i).

 

“Joint Venture” has the meaning set forth in the Recitals.

 

“Knowledge” with respect to a Person, means after reasonable due diligence and
due inquiry, (i) with respect to NY – SHI, the knowledge of Thomas Gallo,
President of NY – SHI; and (ii) with respect to Canbiola Sub or Canbiola, the
knowledge of the following individual: Marco Alfonsi.

 

“Liabilities” means any and all claims, obligations, causes of action, payments,
charges, judgments, assessments, liabilities, losses, damages, penalties, fines,
costs, and expenses, including any reasonable attorneys’ and experts’ fees,
legal, or other expenses incurred in connection therewith, including, without
limitation, liabilities, costs, losses, and damages for personal injury, death,
property damage, or environmental damage.

 

“Liquidator” has the meaning set forth in Section 11(c).

 

“Material Adverse Effect” means, with respect to any event, occurrence, or
condition, or series of events, occurrences, or conditions, a material adverse
effect on the operations, property, or financial condition of the affected
business or entity taken as a whole.

 

“MHL” has the meaning set forth in the Recitals.

 

“NY Hemp Depot Facility” has the meaning set forth in Section 2(b).

 

“NY – SHI” has the meaning set forth in the Preamble.

 

“Party” or “Parties” has the meaning set forth in the Recitals.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust, or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

 

 4 

 

 

“Permitted Encumbrance” means any (i) Encumbrance that would not have a Material
Adverse Effect; (ii) Encumbrance for taxes not yet due and payable or that is
being contested in good faith by appropriate procedures; (iii) zoning,
entitlement, conservation restriction, and other land use and environmental
regulations by Governmental Authorities that do not materially interfere with
the present or proposed use of the applicable property or asset; (iv) covenants,
conditions, restrictions, easements, charges, rights-of-way, and similar
Encumbrances that do not materially impair the current or proposed use of the
applicable property or asset; or
(v) Encumbrances that would be disclosed by an accurate survey or inspection of
real property that do not materially impair the occupancy or use of the real
property they encumber.

 

“Processing Facility” shall mean any processing facility chosen by NY – SHI to
process the Product from the NY Hemp Depot. It may include, but shall not be
limited to, the processing facility in Pueblo, Colorado (known as the
“Monster”), the machinery of which is owned and operated by or on behalf of MHL
and the real property on which the machinery is located is owned by or on behalf
of SHI Farms.

 

“Product” has the meaning set forth in Section 2(a).

 

“Restricted Person” has the meaning set forth in Section 5(i).

 

“SHI Farms” has the meaning set forth in the Recitals.

 

“SHI Indemnified Parties” has the meaning set forth in Section 8(b)(iii).

 

“Third Party” means any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.

 

“Third-Party Claim” has the meaning set forth in Section 8(d)(i).

 

“Transition Notice” has the meaning set forth in Section 10(b).

 

“Transition Period” has the meaning set forth in Section 10(c).

 

2. Purpose and Business.

 

(a) Purpose of Joint Venture. NY – SHI and Canbiola Sub hereby agree jointly to
develop a business model referred to as the “Depot Model” and to combine their
complementary skills, resources, and efforts to form the Joint Venture. The
purpose of the Joint Venture is to aggregate and purchase fully-grown, harvested
industrial hemp (the “Product”) from Farmers in the State of New York to be
processed at a Processing Facility.

 

(b) Location and Conduct of Business. Canbiola Sub shall secure the Building on
behalf of the Joint Venture in the State of New York to house certain of the
operations of the business of the Joint Venture (the “NY Hemp Depot Facility”).
The Building will be owned by Canbiola Sub or its designee. In the event that
the Building is sold or leased at any time whether before or after the
expiration or termination of this Agreement, NY – SHI shall receive proceeds
from such transaction in accordance with the allocated provided in Section
3(b)(i), subject only to Canbiola Sub’s receipt of the equivalent of the
Canbiola Cash that it paid pursuant to Section 3(a)(i). The physical aspects of
the business contemplated by this Agreement will be substantially conducted at
the NY Hemp Depot Facility, or at such other places or locations as
NY – SHI and Canbiola Sub may determine.

 

 5 

 

 

(c) Scope of Joint Venture. The Joint Venture shall be engaged in the business
of aggregating and purchasing fully-grown, harvested industrial hemp from
Farmers in the State of New York to be processed at a Processing Facility. NY –
SHI and Canbiola Sub agree jointly to seek Farmers to grow and cultivate the
industrial hemp in the State of New York for the Joint Venture (with an initial
target of 200 to 400 acres under contract with Farmers for the year 2020), for
which the Farmers will be paid on a per-pound basis, depending on the percentage
potency of the Product (as more fully described in the model set forth in
Exhibit C, attached hereto, which includes assumptions relating to revenues,
costs, and potency of CBD for the Depot Model and does not guarantee any
specific results). In addition, the Joint Venture may sell to the Farmers
feminized hemp seeds, clone plants, and additional materials required to grow
and cultivate industrial hemp and provide to the Farmers the initial training
reasonably required for them to be able to grow industrial hemp and maximize CBD
potency. The business and purpose of the Joint Venture described in this Section
2(c) is referred to in this Agreement as the “Business Scope.” Canbiola Sub will
manage and operate the Joint Venture in accordance with the terms of this
Agreement.

 

(d) Responsibilities of NY – SHI and Canbiola Sub.

 

(i) NY – SHI shall be responsible for providing to the Joint Venture (A)
technical expertise regarding the growth and cultivation of industrial hemp, (B)
growing technology and expertise to grow, cultivate, and harvest industrial
hemp, including the initial training of Farmers to grow industrial hemp and
maximize CBD potency, (C) the Cultivating License, which shall be amended to add
the NY Hemp Depot Facility once the NY Hemp Depot Facility location is obtained
by Canbiola Sub, and (D) Farmer Recruitment Services. NY – SHI agrees to sell
certain products to the Joint Venture, including feminized hemp seeds and/or
clone plants, at the prevailing market price for such products at the time of
the sale.

 

(ii) Canbiola Sub shall be responsible for providing to the Joint Venture (A)
location services in connection with it securing the Building for the NY Hemp
Depot Facility, (B) management and direction of the day-to-day operations of the
Joint Venture, and (C) Farmer Recruitment Services.

 

(e) Management of the Joint Venture. The day-to-day operations of the Joint
Venture shall be managed by Canbiola Sub. Canbiola Sub shall have full and
complete discretion to manage and control the business and affairs of the Joint
Venture, to make all decisions affecting the business and affairs of the Joint
Venture, and to take all such actions as it deems necessary or appropriate to
accomplish the purposes of the Joint Venture. The actions of Canbiola Sub taken
in accordance with the provisions of this Agreement shall bind the Joint
Venture.

 

 6 

 

 

(f) Actions Requiring Unanimous Approval of NY – SHI and Canbiola Sub.
Notwithstanding the management obligations of Canbiola Sub pursuant Section
2(e), without the approval of each of NY – SHI and Canbiola Sub, neither the
Joint Venture nor any Party acting individually on behalf of the Joint Venture
shall do, or shall enter into any commitment to do, any of the following:

 

(i) Amend, modify, or waive the terms of this Agreement, whether temporarily or
permanently;

 

(ii) Make any material change to the Business Scope or enter into any other
business not contemplated by this Agreement;

 

(iii) Take any action that is in contravention of this Agreement that is not
apparent on its face required to carry out the ordinary course of business of
the Joint Venture as defined by the Business Scope or that would make it
impossible to carry out the ordinary course of business of the Joint Venture as
defined by the Business Scope;

 

(iv) Incur any indebtedness, pledge or grant liens on any assets, or guarantee,
assume, endorse, or otherwise become responsible for the obligations of any
other Person;

 

(v) Obligate the Joint Venture for borrowed money (including by guaranteeing or
giving an indemnity with respect to the obligation of any other Person) or other
financing in excess of Twenty Thousand Dollars ($20,000.00), enter into any
contract or series of related contracts, either obligating the Joint Venture, or
under which another Person becomes obligated to the Joint Venture, for in excess
of Twenty Thousand Dollars ($20,000), or create or permit to exist any
Encumbrance upon any property of the Joint Venture that secures debt or other
obligations with an aggregate value in excess of Twenty Thousand Dollars
($20,000.00);

 

(vi) Enter into or effect any transaction or series of related transactions
involving the sale, lease, license, exchange, or other disposition (including by
merger, consolidation, sale of equity, or sale of assets) by the Joint Venture
of any assets, other than sales of inventory in the ordinary course of business
consistent with past practice and with the Business Scope;

 

(vii) Enter into or effect any transaction or series of related transactions
involving the purchase, exchange, or other acquisition (including by merger,
consolidation, acquisition of equity, or acquisition of assets) by the Joint
Venture of any material assets and/or equity interests of any Person, other than
in the ordinary course of business consistent with the Business Scope, in excess
of Twenty Thousand Dollars ($20,000.00) in any calendar year;

 

(viii) Purchase or acquire any real property in excess of Twenty Thousand
Dollars ($20,000.00);

 

(ix) Sell any real property owned by the Joint Venture in excess of Twenty
Thousand Dollars ($20,000.00);

 

(x) Make an assignment for the benefit of creditors of the Joint Venture;

 

 7 

 

 

(xi) Confess any judgment against the Joint Venture or settle any lawsuit,
action, dispute, or other proceeding or otherwise assume any liability with a
value in excess of Twenty Thousand Dollars ($20,000.00) or agree to the
provision of any equitable relief against the Joint Venture;

 

(xii) Terminate the Joint Venture; or

 

(xiii) Reinstate the Joint Venture after termination.

 

3. Transactions and Closing.

 

(a) Canbiola Cash; Canbiola Stock; Other Actions. Upon the terms set forth in
this Agreement:

 

(i) Upon the execution of this Agreement, Canbiola Sub shall deliver to NY – SHI
a cash payment of Five Hundred Thousand Dollars ($500,000.00) (the “Canbiola
Cash”).

 

(ii) Within thirty (30) days of the Closing Date; provided that the Cultivating
License has been amended to add the NY Hemp Depot Facility, Canbiola shall issue
and deliver to NY – SHI the aggregate number of restricted shares of Canbiola
Common Stock (rounded up to the nearest whole share) equal to the quotient of
(A) Five Hundred Thousand Dollars ($500,000.00), divided by (B) the Canbiola
Stock Price (collectively, the “Canbiola Stock”).

 

(iii) NY – SHI shall (A) upon the execution of this Agreement, provide a copy of
the Cultivating License to Canbiola Sub; and (B) once the NY Hemp Depot Facility
location has been secured by Canbiola Sub, complete a Hemp Growers Amendment
Application to add the NY Hemp Depot Facility to the Cultivating License.

 

(iv) SHI Farms hereby grants Canbiola Sub an irrevocable interest in and to the
“10 Basis Point Payments,” as further described in Exhibit D attached hereto
(which is a model containing various assumptions and does not guarantee any
specific results), to Canbiola within thirty (30) days following SHI Farms’
receipt from MHL of the one and one-half percent (1.5%) payments due to SHI
Farms in connection with its agreements with MHL. SHI Farms will provide
Canbiola statements accounting for the amount being received by Canbiola.
Canbiola shall have the authority to, at its own expense, review and/or audit
the books and records of SHI Farms relating to payments received by MHL and the
payments to Canbiola. The 10 Basis Point Payments will terminate upon the
expiration, including all extensions and renewals, or termination of the Partner
Farm Agreement and Supply Agreement with MHL. Notwithstanding the foregoing,
nothing in this Section 3(a)(iv) obligates the Joint Venture to send Product to
be processed at the Monster, and the Joint Venture may utilize any Processing
Facility for the processing and extraction of the Product.

 

 8 

 

 

(b) Distributions of Gross Profits.

 

(i) Commencing on the Closing Date and ending on the termination of the Joint
Venture, all of the Gross Profits (as hereinafter defined) from the Joint
Venture shall be distributed quarterly in arrears with the first distribution
being made on March 31, 2020, in the following percentages:

 

Member of Joint Venture  Distribution Percentages  Canbiola Sub   70% NY – SHI 
 30%

 

(ii) For purposes of this Agreement, “Gross Profits” shall mean (A) the Gross
Revenue from the Joint Venture less (B) Direct Operational Costs.

 

(iii) All Direct Operational Costs of the Joint Venture shall be paid by the
Joint Venture out of the bank account established by Canbiola Sub for the Joint
Venture; provided, however, in the event that the Joint Venture does not have
sufficient funds to cover Direct Operational Costs, such costs shall be borne by
Canbiola Sub as a reimbursable advance. Any customary expenses incurred by NY –
SHI or Canbiola Sub for the benefit of the Joint Venture to fulfill the
obligations, roles, and responsibilities of NY – SHI or Canbiola Sub to the
Joint Venture shall be reimbursed by the Joint Venture.

 

(c) Sale of Isolate to Canbiola Sub. SHI Farms hereby agrees that, during the
term of the Joint Venture, it will sell isolate that was processed at the
Production Facility to Canbiola or its designated Affiliate at the cost of
processing the isolate from biomass in accordance with such other terms as are
customary between SHI Farms and its customers. For purposes of this Section
3(c), “cost of processing” shall mean the actual cost of the biomass plus the
cost of processing the biomass at the Production Facility, net of any
commissions, fees, and overhead of SHI Farms in connection with the processing
of the biomass and the sale of the isolate to Canbiola Sub. SHI Farms
acknowledges and agrees that the ability for Canbiola to purchase isolate at
cost is a material consideration for its entry into this Agreement.

 

4. Representations and Warranties.

 

(a) Representations and Warranties of NY – SHI. NY – SHI represents and warrants
to Canbiola Sub and Canbiola as of the Execution Date and as of the Closing
Date, as follows:

 

(i) Good Standing and Qualification. NY – SHI is a limited liability company
duly formed, validly existing, and in good standing under the laws of the State
of New York and has the requisite power and authority to own, lease, and operate
its assets and properties and to carry on its business as it is now being
conducted. NY – SHI is qualified to transact business and is in good standing in
each jurisdiction in which the properties owned, leased, or operated by it or
the nature of the business conducted by it makes such qualification necessary,
except where the failure to be so qualified and in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

 9 

 

 

(ii) Authority. NY – SHI has full power and authority to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement,
the performance by NY – SHI of its obligations hereunder, and the consummation
of the transactions provided for herein have been duly and validly authorized by
all necessary limited liability company action on the part of NY – SHI. This
Agreement has been duly and validly executed and delivered by NY – SHI and,
assuming due execution and delivery by each of the other Parties, is legal,
valid, and binding with respect to NY – SHI and is enforceable in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, or similar Applicable Laws affecting creditors’ rights
generally.

 

(iii) Absence of Restrictions and Conflicts; Consents. The execution, delivery,
and performance by NY – SHI of this Agreement and the consummation of the
transactions contemplated hereby will not (A) conflict with or result in a
breach of any provisions of the organizational documents of NY – SHI; (B) result
in a material default or the creation of any Encumbrance (except for Permitted
Encumbrance) or give rise to any right of termination, cancellation, or
acceleration under any of the terms, conditions, or provisions of any material
note, bond, mortgage, indenture, license, or other material Contract to which NY
– SHI is a party or by which NY – SHI may be bound; or (C) violate any
Applicable Law in any material respect applicable to NY – SHI.

 

(iv) License. NY – SHI holds a Cultivating License with the New York State
Department of Agriculture and Markets that is valid for a term of three (3)
years and permits the growth of industrial hemp. To the Knowledge of NY – SHI,
there is no condition, state of event, claim, or development that is reasonably
expected to impact the amendment of the Cultivating License to include the NY
Hemp Depot Facility.

 

(v) Litigation. There is no claim, litigation, action, suit, proceeding,
investigation, or inquiry by any Person or before any Governmental Authority
pending of which NY – SHI has received notice or service or, to the Knowledge of
NY – SHI, threatened against NY – SHI, that would, individually or in the
aggregate, have a Material Adverse Effect on the ability of NY – SHI to perform
its respective obligations under this Agreement or the transactions contemplated
hereby.

 

(vi) Brokers, Finders, and Investment Bankers. Neither NY – SHI nor any officer,
director, manager, employee, or Affiliate thereof, has employed any broker,
finder, or investment banker or incurred any liability for any investment
banking fees, financial advisory fees, brokerage fees, or finders’ fees in
connection with the transactions contemplated by this Agreement.

 

 10 

 

 

(vii) Securities Representations. NY – SHI acknowledges and agrees that the
shares of Canbiola Stock to be issued hereunder are considered “restricted
securities,” as that term is defined in Rule 144 under the Securities Act of
1933, and are being acquired for account of NY – SHI and not with a view towards
distribution. NY – SHI has, by reason of its business and financial experience,
such knowledge, sophistication and experience in financial and business matters
and in making investment decisions of this type that it is capable of (A)
evaluating the merits and risks of an investment in the Canbiola Common Stock
and making an informed investment decision; (B) protecting its own interest; and
(C) bearing the economic risk of such investment for an indefinite period of
time. NY – SHI has had opportunity to ask questions of and receive answers from
Canbiola regarding its business and Canbiola Common Stock.

 

(viii) Compliance with Laws. NY – SHI is in material compliance with all
Applicable Laws relating to (i) NY – SHI’s obligations under this Agreement and
(ii) the business of NY – SHI to the extent relating to the Business Scope.

 

(b) Representations and Warranties of SHI Farms. SHI Farms represents and
warrants to Canbiola Sub and Canbiola as of the Execution Date and as of the
Closing Date, as follows:

 

(i) Good Standing and Qualification. SHI Farms is a limited liability company
formed, validly existing, and in good standing under the laws of the State of
Delaware and has the requisite power and authority to own, lease, and operate
its assets and properties and to carry on its business as it is now being
conducted. SHI Farms is qualified to transact business and is in good standing
in each jurisdiction in which the properties owned, leased, or operated by it or
the nature of the business conducted by it makes such qualification necessary,
except where the failure to be so qualified and in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(ii) Authority. SHI Farms has full power and authority to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement,
the performance by SHI Farms of its obligations hereunder, and the consummation
of the transactions provided for herein have been duly and validly authorized by
all necessary limited liability company action on the part of SHI Farms. This
Agreement has been duly and validly executed and delivered by SHI Farms and,
assuming due execution and delivery by each of the other Parties, is legal,
valid, and binding with respect to SHI Farms and is enforceable in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, or similar Applicable Laws affecting creditors’ rights
generally.

 

(iii) Absence of Restrictions and Conflicts; Consents. The execution, delivery,
and performance by SHI Farms of this Agreement and the consummation of the
transactions contemplated hereby will not (A) conflict with or result in a
breach of any provisions of the organizational documents of SHI Farms; (B)
result in a material default or the creation of any Encumbrance (except for
Permitted Encumbrance) or give rise to any right of termination, cancellation,
or acceleration under any of the terms, conditions, or provisions of any
material note, bond, mortgage, indenture, license, or other material Contract to
which SHI Farms is a party or by which SHI Farms may be bound; or (C) violate
any Applicable Law in any material respect applicable to SHI Farms.

 

 11 

 

 

(iv) Litigation. There is no claim, litigation, action, suit, proceeding,
investigation, or inquiry by any Person or before any Governmental Authority
pending of which SHI Farms has received notice or service or, to the Knowledge
of SHI Farms, threatened against SHI Farms, that would, individually or in the
aggregate, have a Material Adverse Effect on the ability of SHI Farms to perform
its respective obligations under this Agreement or the transactions contemplated
hereby.

 

(v) Compliance with Laws. SHI Farms is in material compliance with all
Applicable Laws relating to (i) SHI Farms’ obligations under this Agreement and
(ii) the business of SHI Farms to the extent relating to the Business Scope.

 

(c) Representations and Warranties of Canbiola Sub and Canbiola. Canbiola Sub
and Canbiola, jointly and severally, hereby represent and warrant to NY – SHI
and SHI Farms as of the Execution Date and as of the Closing Date, as follows:

 

(i) Good Standing and Qualification. Canbiola Sub is a Nevada limited liability
company formed, validly existing, and in good standing under the laws of the
State of Nevada and has the requisite limited liability company power and
authority to own, lease, and operate its assets and properties and to carry on
its business as it is now being conducted. Canbiola is a corporation formed,
validly existing, and in good standing under the laws of the State of Florida
and has the requisite corporate power and authority to own, lease, and operate
its assets and properties and to carry on its business as it is now being
conducted. Each of Canbiola Sub and Canbiola is qualified to transact business
and is in good standing in each jurisdiction in which the properties owned,
leased, or operated by it or the nature of the business conducted by it makes
such qualification necessary, except where the failure to be so qualified and in
good standing would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(ii) Authority. Each of Canbiola Sub and Canbiola has full power and authority
to execute and deliver this Agreement, to perform its respective obligations
hereunder, and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement, the performance by each of Canbiola Sub and
Canbiola of its respective obligations hereunder, and the consummation of the
transactions provided for herein have been duly and validly authorized by all
necessary limited liability company action on the part of Canbiola Sub and
corporate action on the part of Canbiola. This Agreement has been duly and
validly executed and delivered by Canbiola Sub and Canbiola and, assuming due
execution and delivery by each of the other Parties, is legal, valid, and
binding with respect to Canbiola Sub and Canbiola and is enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, or similar Applicable Laws affecting creditors’
rights generally.

 

(iii) Absence of Restrictions and Conflicts, Consents. The execution, delivery,
and performance by each of Canbiola Sub and Canbiola of this Agreement and the
consummation of the transactions contemplated hereby will not (A) conflict with
or result in a breach of any provisions of the organizational documents of
Canbiola Sub or Canbiola; (B) result in a material default or the creation of
any Encumbrance (except for Permitted Encumbrance) or give rise to any right of
termination, cancellation, or acceleration under any of the terms, conditions,
or provisions of any material note, bond, mortgage, indenture, license, or other
material Contract to which Canbiola Sub or Canbiola is a party or by which
Canbiola Sub or Canbiola may be bound; or (C) violate any Applicable Law in any
material respect applicable to Canbiola Sub or Canbiola.

 

 12 

 

 

(iv) Litigation. There is no claim, litigation, action, suit, proceeding,
investigation, or inquiry by any Person or before any Governmental Authority
pending of which Canbiola Sub or Canbiola has received notice or service or, to
the Knowledge of Canbiola Sub or Canbiola, threatened against Canbiola Sub or
Canbiola, that would, individually or in the aggregate, have a Material Adverse
Effect on the ability of Canbiola Sub or Canbiola to perform its respective
obligations under this Agreement or the transactions contemplated hereby.

 

(v) Brokers, Finders, and Investment Bankers. Neither Canbiola Sub nor any
officer, director, manager, employee, or Affiliate of Canbiola Sub, has employed
any broker, finder, or investment banker or incurred any liability for any
investment banking fees, financial advisory fees, brokerage fees, or finders’
fees in connection with the transactions contemplated by this Agreement.

 

(vi) Compliance with Laws. Each of Canbiola Sub and Canbiola is in material
compliance with all Applicable Laws relating to (i) such Party’s obligations
under this Agreement and (ii) the business of such Party to the extent relating
to the Business Scope.

 

(vii) Capitalization.

 

(A) The authorized capital of Canbiola consists solely of (i) 1,500,000,000
shares of Canbiola Common Stock, (ii) 5,000,000 shares of preferred stock of
Canbiola, comprised 20 shares of Series A Preferred Stock, no par value per
share, and (iii) 500,000 shares of Series B Preferred Stock, $.001 per share. As
of the Execution Date, the only issued and outstanding equity interests of
Canbiola were 610,319,302 shares of Canbiola Common Stock, 20 shares of Series A
Preferred Stock, and 227,590 shares of Series B Preferred Stock. Canbiola has,
and at the time of issuance will have, sufficient authorized shares of Canbiola
Common Stock to enable it to issue the Canbiola Stock in accordance with Section
3(a)(ii). All of the issued and outstanding shares of Canbiola Common Stock are
duly authorized and validly issued in accordance with the governing documents of
Canbiola, are fully paid and non-assessable, and were not issued in violation of
any preemptive or similar right.

 

(B) There are no outstanding preemptive or other similar rights with respect to
the equity interests of Canbiola. Except as set forth of on Schedule 4(vii)(B),
there are no appreciation rights, redemption rights, repurchase rights,
agreements, arrangements, calls, subscription agreements, rights of first offer,
rights of first refusal, tag along rights, drag along rights, subscription
rights, or commitments or other rights or contracts of any kind or character
relating to or entitling any Person to purchase or otherwise acquire any equity
interests of Canbiola or requiring Canbiola to issue, transfer, convey, assign,
redeem or otherwise acquire or sell any equity interests. There are no equity
holder agreements, voting agreements, proxies, or other similar agreements or
understandings with respect to the equity interests of Canbiola, and no equity
interests of Canbiola are reserved for issuance.

 

 13 

 

 

(viii) Valid Issuance. The shares of Canbiola Common Stock comprising the
Canbiola Stock, when issued pursuant to the terms of this Agreement, will be
duly authorized, validly issued, fully paid, and non-assessable, will have the
rights, preferences and privileges specified in Canbiola’s governing documents
for Canbiola Common Stock, will not be issued in violation of any preemptive or
similar rights, and will, in the hands of NY – SHI or its designee(s), be free
of any and all Encumbrances, other than restrictions on transfer pursuant to
applicable state and federal securities laws.

 

5. Covenants of the Parties.

 

(a) Further Assurances. Subject to the terms and conditions of this Agreement,
each Party will use all reasonable efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary or desirable under
Applicable Law and otherwise to cause the conditions to Closing set forth in
Section 7 to be satisfied, to consummate the transactions contemplated hereby,
and to refrain from taking any action that would prevent or delay the
consummation of the transactions contemplated hereby. Each of the Parties will
execute and deliver such other documents, certificates, agreements, and other
writings and take such other actions as may be reasonable and necessary or
desirable in order to consummate or implement expeditiously the transactions
contemplated hereby or as may otherwise be reasonably requested by any other
Party, whether requested prior to or after the Closing Date.

 

(b) Public Announcements. The Parties shall promptly consult with each other
before issuing any press release or making any public statement with respect to
the execution of this Agreement or consummation of the transactions contemplated
hereby and, except as may be required by Applicable Law or any national
securities exchange on which the Canbiola Common Stock is then listed for
trading, will not issue any such press release or make any such public statement
without the consent of the other Parties hereto. Nothing in this Section 5(b)
shall restrict disclosures by any Party that are required by Applicable Laws or
the applicable rules of any stock exchange having jurisdiction over the
disclosing Party or its Affiliates, provided that such disclosures shall be made
only to the extent required thereunder.

 

(c) Confidentiality.

 

(i) Each of the Parties acknowledges and agrees that it has received or will
receive as a result of this Agreement certain information and data concerning
the business and affairs of the other Parties that is proprietary in nature or
confidential, including, without limitation, confidential or proprietary
methods, records, data, trade secrets, pricing policies, know-how and show-how,
methods or practices of soliciting or doing business, or other confidential or
proprietary information relating to the business or affairs of the other Parties
(collectively, “Confidential Information”). Each Party hereby covenants and
agrees that, except as may otherwise be agreed between the owner of Confidential
Information and the Party desiring to disclose or use such Confidential
Information, it will not reveal, divulge, or make known to any Person other than
a Party’s authorized representatives who are bound by a covenant of
confidentiality similar to or greater in scope than this Section 5(c)
(“Authorized Representatives”), or use for its own account, any Confidential
Information of any other Party, except (A) to the extent required by Applicable
Law or (B) as necessary for a Party to enforce its rights hereunder.

 

 14 

 

 

(ii) Notwithstanding anything contained in this Agreement to the contrary,
“Confidential Information” does not include, and the covenant of confidentiality
and limitation on use set forth in Section 5(c)(i) shall not apply to, any
information that:

 

(A) is independently developed by the receiving Party without reference to any
Confidential Information of the other Party;

 

(B) is already in the public domain at the time of disclosure by the owner of
the information or thereafter becomes publicly known other than as the result of
a breach by a receiving Party of its obligations under this Section 5(c) or any
other confidentiality obligation under another binding agreement between the
receiving Party and the owner of the information; or

 

(C) is received from a third party without any obligation to maintain the
confidentiality thereof.

 

(d) Books and Records. The Joint Venture shall keep adequate books and records
at its primary place of business, setting forth a true and accurate account of
all business transactions arising out of or with respect to the business of the
Joint Venture. For a period of five (5) years after the termination of the Joint
Venture, each Party agrees to make available to the other Parties, the
Affiliates of the other Parties, and their respective agents and representatives
any and all books, records, information, and documents in the possession of such
Party relating to the Joint Venture, to the extent that such access may
reasonably be required by a Party in connection with the transactions
contemplated hereby or other matters relating to or affected by the operation of
Joint Venture. Such access shall be afforded by the Party in possession of such
books and records upon receipt of reasonable advance notice and during normal
business hours; provided, however, that: (i) any such access shall be conducted
in such a manner as not to interfere unreasonably with the operation of the
business of any Party or its Affiliates and (ii) no Party shall be required to
take any action that would constitute a waiver of the attorney-client privilege
or would threaten disclosure of such Party’s Confidential Information. The Party
exercising this right of access shall be solely responsible for any costs or
expenses incurred by it pursuant to this Section 5(d). If the Party in
possession of such books and records wishes to dispose of any such books and
records upon or prior to the expiration of such period, such Party, prior to
such disposition, shall give the other Parties reasonable prior notice and, at
such other Parties’ expense, the opportunity to segregate and remove such books
and records.

 

(e) Expenses. Except as otherwise specifically provided herein, all fees, costs,
and expenses incurred by the Parties in negotiating this Agreement shall be
borne by the Party incurring the same, including all legal fees, costs, and
expenses.

 

(f) Company Employees. NY – Shi and Canbiola Sub are committed to the Joint
Venture having employees or contractors as soon as practicable and will
cooperate in good faith to engage employees or contractors as soon as
practicable following the Closing Date.

 

 15 

 

 

(g) Preserve Accuracy of Representations and Warranties. From the Execution Date
until the Closing Date, each of the Parties shall use commercially reasonable
efforts to refrain from taking any action that would render any representation
or warranty of such Party contained in Section 4 of this Agreement to be untrue
or inaccurate in any material respect as of the Closing Date. From the Execution
Date to the Closing Date, each Party will promptly notify the other Parties in
writing if such Party becomes aware of any fact or condition that causes or
constitutes a breach of any representation or warranty of such Party, or if such
Party becomes aware of the occurrence after the date of this Agreement, through
and including the Closing Date, of any fact or condition that would (except as
expressly contemplated by this Agreement) cause or constitute a breach of any
such representation or warranty had such representation or warranty been made as
of the time of the occurrence or discovery of such fact or condition. During the
same period, each Party shall promptly notify the other Parties in writing of
the occurrence of any breach of any covenant of such Party in this Section 5 or
the occurrence of any event that may make the satisfaction of the conditions in
Section 7 impossible or unlikely.

 

(h) Operations Prior to the Closing Date. During the period between the
Execution Date and the Closing Date, each Party shall continue to operate its
business relating to the Business Scope in the ordinary course of business as
conducted on the Execution Date, including, without limitation, using
commercially reasonable efforts consistent with past practice to preserve the
goodwill of the suppliers, contractors, licensors, employees, customers,
distributors, and others having business relations with such Party’s business
relating to the Business Scope.

 

(i) Non-Solicitation. During the period beginning on the Execution Date and
ending on the Closing Date, each Party covenants and agrees that it will not,
either directly or indirectly, whether for itself or on behalf of another
Person, and that it shall cause each of its respective officers, directors,
managers, employees, and Affiliates (each, a “Restricted Person”) not to,
solicit for employment or otherwise induce, influence, or encourage the
termination of employment with any other Party or any of its Affiliates, or
employ or engage as an independent contractor, any current or former employee of
any other Party or any of its Affiliates with whom the Restricted Person had
contact or who became known to the Restricted Person as a result of the
transactions contemplated hereby (each, a “Covered Employee”), except (A)
pursuant to a general solicitation through the media or by a search firm, in
either case, that is not directed specifically to any employees of any of the
other Parties or (B) if any other Party terminated the employment of such
Covered Employee prior to the Restricted Person having solicited or otherwise
contacted such Covered Employee or discussed the employment or other engagement
of the Covered Employee.

 

(j) Non-Circumvention.

 

(i) During the period beginning on the Execution Date and ending on the Closing
Date, NY – SHI covenants and agrees not to, and shall cause the Restricted
Persons, directly or indirectly, not to, communicate with or solicit business
from any suppliers, clients, consultants, or intermediaries of Canbiola Sub,
Canbiola, or any of their Affiliates that became known to the Restricted Person
directly or indirectly pursuant to any discussions or communications relating to
the evaluation or negotiation of the transactions contemplated by this
Agreement.

 

 16 

 

 

(ii) During the period beginning on the Execution Date and ending on the Closing
Date, Canbiola Sub and Canbiola each covenants and agrees not to, and shall
cause the Restricted Persons, directly or indirectly, not to, communicate with
or solicit business from any suppliers, clients, consultants, or intermediaries
of NY – SHI, SHI Farms, or any of their Affiliates that became known to the
Restricted Person directly or indirectly pursuant to any discussions or
communications relating to the evaluation or negotiation of the transactions
contemplated by this Agreement.

 

(k) Other Businesses. The Parties to this Agreement and their respective
Affiliates may have interests in non-competing businesses other than the Joint
Venture. In furtherance of the foregoing, the Parties and their Affiliates shall
have the right to develop, manufacture, create, market, or sell any of their
products in a wholesale or retail environment, and the Joint Venture shall not
have the right to any income or proceeds from the other businesses of the
Parties or their Affiliates and, even if such business is in competition with
the Joint Venture’s business, such business interest shall not be deemed
wrongful or improper.

 

6. Closing; Deliverables.

 

(a) Closing. The consummation of the transactions contemplated by this Agreement
(the “Closing”) shall occur on the fifth (5th) Business Day following the date
on which the last of the conditions set forth in Section 7 hereof has been
satisfied or waived (other than those conditions that by their nature are to be
satisfied upon the execution and delivery of this Agreement or at the Closing,
but subject to the satisfaction or waiver of such conditions), or such other
time and date as the Parties may agree (the “Closing Date”). The Closing shall
take place electronically or at such place as may be agreed upon by the Parties
hereto. The Closing shall be deemed effective at 12:01 a.m. Eastern Time on the
Closing Date.

 

(b) Deliveries by NY – SHI and SHI Farms. At or prior to the Closing Date, NY –
SHI and SHI Farms shall each deliver to Canbiola Sub each of the following: (i)
a certificate of an officer of NY – SHI and a certificate of an officer of SHI
Farms, dated the Closing Date, in form and substance reasonably satisfactory to
Canbiola Sub and Canbiola, delivered in accordance with Section 7(c)(iv), and
(ii) all other documents, certificates, instruments, or writings reasonably
requested by Canbiola Sub and Canbiola in connection with this Agreement and the
transactions contemplated hereby.

 

(c) Deliveries by Canbiola Sub and Canbiola. At or prior to the Closing Date,
Canbiola Sub and Canbiola shall deliver to NY – SHI and SHI Farms each of the
following: (i) a certificate of an officer of Canbiola Sub and a certificate of
an officer of Canbiola, dated the Closing Date, in form and substance reasonably
satisfactory to NY – SHI and SHI Farms, delivered in accordance with Section
7(b)(iv), and (ii) all other documents, certificates, instruments, or writings
reasonably requested by NY – SHI and SHI Farms in connection herewith.

 

(d) Deliveries by Canbiola. Within thirty (30) days of the Closing Date,
Canbiola shall deliver, or cause to be delivered to NY – SHI in the name of NY –
SHI, the Canbiola Stock (i) in certificated form or (ii) in restricted book
entry form by notation on the books and records of Canbiola’s transfer agent,
which Canbiola Stock shall be free and clear of all Encumbrances, other than
restrictions on transfer pursuant to applicable state and federal securities
laws.

 

 17 

 

 

7. Conditions Precedent to Closing Obligations.

 

(a) Conditions to Each Party’s Obligations. The respective obligations of each
Party to effect the transactions contemplated by this Agreement will be subject
to the fulfillment or waiver at or prior to the Closing of each of the following
conditions:

 

(i) No Legal Proceedings; Governmental Prohibitions. No material suit, action,
litigation, or other proceeding instituted by any Third Party shall be pending
before any Governmental Authority seeking to restrain, prohibit, enjoin, or
declare illegal, or seeking substantial damages in connection with, the
transactions contemplated by this Agreement, and no statute, rule, regulation,
executive order, decree, temporary restraining order, preliminary or permanent
injunction, judgment, or other order shall have been enacted, entered,
promulgated, enforced, or issued by any Governmental Authority preventing the
consummation of the transactions contemplated by this Agreement.

 

(ii) Governmental Consents; Third-Party Consents. All consents, approvals,
orders, or authorizations of, or registrations, declarations, or filings with,
any Governmental Authority or any Third Party required in connection with the
execution, delivery, or performance of this Agreement will have been obtained or
made, except where the failure to have obtained or made any such consent,
approval, order, authorization, declaration, or filing would not have a Material
Adverse Effect on the Joint Venture or the Parties after the Closing.

 

(b) Conditions to Obligations of NY – SHI and SHI Farms. The obligations of NY –
SHI and SHI Farms to consummate the transactions contemplated by this Agreement
will be subject to the fulfillment or waiver at or prior to the Closing Date of
each of the following additional conditions:

 

(i) Representations and Warranties. All of the representations and warranties of
Canbiola Sub and Canbiola in this Agreement shall have been true and correct in
all material respects as of the Execution Date and shall be true and correct in
all material respects as of the Closing Date as though made on and as of the
Closing Date.

 

(ii) Performance of Obligations of Canbiola Sub and Canbiola. Canbiola Sub and
Canbiola shall have performed or complied in all material respects with all
obligations, agreements, and covenants contained in this Agreement as to which
performance or compliance by Canbiola Sub or Canbiola is required prior to or at
the Closing Date.

 

(iii) No Material Adverse Change. Between the Execution Date and the Closing
Date, there shall not have occurred any Material Adverse Effect relating to
Canbiola Sub or Canbiola.

 

(iv) Certificate. An officer of Canbiola Sub and Canbiola shall have each
executed and delivered to NY – SHI and SHI Farms a certificate as to compliance
with the conditions set forth in Section 7(b)(i), Section 7(b)(ii), and Section
7(b)(iii).

 

(v) Canbiola Sub and Canbiola Closing Deliveries. Canbiola Sub and Canbiola
shall have made all other deliveries required by Section 6(c).

 

 18 

 

 

(vi) Payment of Canbiola Cash. Canbiola Sub shall have delivered the Canbiola
Cash to NY – SHI upon execution and delivery of this Agreement.

 

(c) Conditions to Obligations of Canbiola Sub and Canbiola. The obligations of
Canbiola Sub and Canbiola to consummate the transactions contemplated by this
Agreement will be subject to the fulfillment or waiver at or prior to the
Closing Date of each of the following additional conditions:

 

(i) Representations and Warranties. All of the representations and warranties of
NY – SHI and SHI Farms in this Agreement shall have been true and correct in all
material respects as of the Execution Date and shall be true and correct in all
material respects as of the Closing Date as though made on and as of the Closing
Date.

 

(ii) Performance of Obligations of NY – SHI and SHI Farms. NY – SHI and SHI
Farms shall have performed or complied in all material respects with all
obligations, agreements, and covenants contained in this Agreement as to which
performance or compliance by NY – SHI or SHI Forms is required prior to or at
the Closing Date.

 

(iii) No Material Adverse Change. Between the Execution Date and the Closing
Date, there shall not have occurred any Material Adverse Effect relating to NY –
SHI.

 

(iv) Certificate. An officer of NY – SHI and SHI Farms shall have each executed
and delivered to Canbiola Sub and Canbiola a certificate as to compliance with
the conditions set forth in Section 7(c)(i), Section 7(c)(ii), and Section
7(c)(iii).

 

(v) NY – SHI and SHI Farms Closing Deliveries. NY – SHI and SHI Farms shall have
made all other deliveries required by Section 6(b).

 

(vi) Cultivating License. Canbiola Sub shall have verified, to its reasonable
satisfaction, that the Cultivating License can be amended to include the NY Hemp
Depot Facility.

 

8. Survival of Representations and Warranties; Indemnification.

 

(a) Survival of Representations and Warranties. Notwithstanding any
investigation made by a Party or its Authorized Representatives with respect to
the representations or warranties of the other Parties, all representations and
warranties of the Parties contained in this Agreement shall survive the Closing
for a period of twenty-four (24) months from and after the Closing Date. No
claim for indemnification with respect to a breach of or inaccuracy in any
representation or warranty contained in this Agreement may be asserted after the
expiration of the aforementioned twenty-four month period. Representations,
warranties, covenants, and agreements shall be of no further force or effect
after the date of their expiration; provided that there shall be no termination
of any bona fide claim asserted pursuant to this Agreement with respect to such
a representation, warranty, covenant, or agreement prior to its expiration date.

 

 19 

 

 

(b) Indemnification Claims.

 

(i) Indemnification by NY – SHI. Effective as of the Closing Date, subject to
the limitations set forth in Section 8(a) and Section 8(c), NY – SHI shall be
responsible for, shall pay on a current basis, and hereby agree to defend,
indemnify, hold harmless, and forever release Canbiola Sub, Canbiola, the
Affiliates of Canbiola and Canbiola Sub, and each of their respective equity
holders, directors, officers, managers, employees, attorneys, consultants,
agents, and representatives (collectively, the “Canbiola Indemnified Parties”)
from and against any and all Liabilities, whether or not incurred in the
investigation or defense of any of the same or in asserting, preserving, or
enforcing any of their respective rights hereunder, arising from, based upon,
related to, or associated with: (A) any misrepresentation or breach of any
representation or warranty made by NY – SHI in this Agreement, provided a claim
for such breach is made in writing before the expiration of the period set forth
in Section 8(a); (B) the breach or non-performance of any covenant or obligation
required by this Agreement to be observed or performed by NY – SHI; or (C) any
Excluded Liabilities of NY – SHI.

 

(ii) Indemnification by SHI Farms. Effective as of the Closing Date, subject to
the limitations set forth in Section 8(a) and Section 8(c), SHI Farms shall be
responsible for, shall pay on a current basis, and hereby agree to defend,
indemnify, hold harmless, and forever release the Canbiola Indemnified Parties
from and against any and all Liabilities, whether or not incurred in the
investigation or defense of any of the same or in asserting, preserving, or
enforcing any of their respective rights hereunder, arising from, based upon,
related to, or associated with: (A) any misrepresentation or breach of any
representation or warranty made by SHI Farms in this Agreement, provided a claim
for such breach is made in writing before the expiration of the period set forth
in Section 8(a); (B) the breach or non-performance of any covenant or obligation
required by this Agreement to be observed or performed by SHI Farms; or (C) any
Excluded Liabilities of SHI Farms.

 

(iii) Indemnification by Canbiola Sub and Canbiola. Effective as of the Closing,
subject to the limitations set forth in Section 8(a) and Section 8(c), Canbiola
Sub and Canbiola shall be jointly and severally responsible for, shall pay on a
current basis, and hereby agree to defend, indemnify, hold harmless, and forever
release each of NY – SHI, SHI Farms,, the Affiliates of NY – SHI, the Affiliates
of SHI Farms, and each of their respective equity holders, directors, officers,
managers, employees, attorneys, consultants, agents, and representatives
(collectively, the “SHI Indemnified Parties”) from and against any and all
Liabilities, whether or not incurred in the investigation or defense of any of
the same or in asserting, preserving, or enforcing any of their respective
rights hereunder, arising from, based upon, related to, or associated with: (A)
any misrepresentation or breach of any representation or warranty made by
Canbiola Sub or Canbiola in this Agreement, provided a claim for such breach is
made in writing before the expiration of the period set forth in Section 8(a);
(B) the breach or non-performance of any covenant or obligation required by this
Agreement to be observed or performed by Canbiola Sub or Canbiola; or (C) any
Excluded Liabilities of Canbiola Sub or Canbiola.

 

 20 

 

 

(c) Limitations on Indemnification. Rights to indemnification under this Section
8 are subject to the following limitations:

 

(i) Notwithstanding anything contained in this Agreement to the contrary, no
Indemnifying Party shall have any liability pursuant to Section 8(b)(i)(A),
Section 8(b)(ii)(A), or Section 8(b)(iii)(A), as the case may be, (A) for any
individual Liability unless the amount of such Liability exceeds $5,000.00 (the
“Individual Indemnity Threshold”) and (B) until and unless the aggregate amount
of all Liabilities (each of which Liability having exceeded the Individual
Indemnity Threshold) exceeds $25,000.00 (the “Indemnity Deductible”), and then
only to the extent such Liabilities exceed the Indemnity Deductible.

 

(ii) Except for Liabilities paid in connection with a Third-Party Claim (as
hereinafter defined), none of the Indemnified Parties shall be entitled to
recover from the Parties or their respective Affiliates, any special, indirect,
consequential, punitive, exemplary, remote, or speculative damages (including
damages for lost profits of any kind) arising under or in connection with this
Agreement or the transactions contemplated hereby, except to the extent any such
Person suffers such damages to a Third Party, which damages to a Third Party
(including costs of defense and reasonable attorneys’ fees incurred in
connection with defending against such damages) shall not be excluded by this
provision as to recovery hereunder. Subject to the preceding sentence, NY – SHI
and SHI Farms, on behalf of each of the SHI Indemnified Parties, and Canbiola
Sub and Canbiola, on behalf of each of the Canbiola Indemnified Parties, waives
any right to recover any special, indirect, consequential, punitive, exemplary,
remote, or speculative damages (including damages for lost profits of any kind)
arising in connection with or with respect to this Agreement or the transactions
contemplated hereby.

 

(d) Procedures.

 

(i) Notice. To make a claim for indemnification under this Agreement, an
Indemnified Party shall promptly notify the Person from whom indemnity is sought
(the “Indemnifying Party”) in writing of its claim under this Section 8,
including the specific details of and specific basis under this Agreement for
its claim (the “Claim Notice”). In the event that the claim for indemnification
is based upon a claim by a Third Party against the Indemnified Party (a
“Third-Party Claim”), the Indemnified Party shall provide its Claim Notice
promptly after the Indemnified Party has actual knowledge of the Third-Party
Claim and shall enclose a copy of all papers (if any) served with respect to the
Third-Party Claim; provided that the failure of any Indemnified Party to give
notice of a Third-Party Claim as provided in this Section 8.3(d) shall not
relieve the Indemnifying Party of its obligations under this Section 8, except
to the extent such failure results in insufficient time being available to
permit the Indemnifying Party to effectively defend against the Third-Party
Claim or otherwise materially prejudices the Indemnifying Party’s ability to
defend against the Third-Party Claim. In the event that the claim for
indemnification is based upon an inaccuracy or a breach of a representation,
warranty, covenant, or agreement, the Claim Notice shall specify the
representation, warranty, covenant, or agreement that was inaccurate or
breached.

 

 21 

 

 

(ii) Defense and Settlement of Claims.

 

(A) In the case of a claim for indemnification based upon a Third-Party Claim,
the Indemnifying Party shall have thirty (30) days from its receipt of the Claim
Notice to notify the Indemnified Party whether it admits or denies its
obligation to defend and indemnify the Indemnified Party against such
Third-Party Claim at the sole cost and expense of the Indemnifying Party. The
Indemnified Party is authorized, prior to and during such thirty (30)-day
period, at the expense of the Indemnifying Party, to file any motion, answer, or
other pleading that it shall deem necessary or appropriate to protect its
interests or those of the Indemnifying Party and that is not prejudicial to the
Indemnifying Party.

 

(B) If the Indemnifying Party admits its obligation to defend and indemnify the
Indemnified Party against a Third-Party Claim, it shall have the right and
obligation diligently to defend and indemnify, at its sole cost and expense, the
Indemnified Party against such Third-Party Claim. The Indemnifying Party shall
have full control of such defense and proceedings, including any compromise or
settlement thereof. If requested by the Indemnifying Party, the Indemnified
Party agrees to cooperate in contesting any Third-Party Claim that the
Indemnifying Party elects to contest. The Indemnified Party may participate in,
but not control, at its own expense, any defense or settlement of any
Third-Party Claim controlled by the Indemnifying Party pursuant to this Section
8(d). An Indemnifying Party shall not, without the written consent of the
Indemnified Party (which shall not be unreasonably withheld, denied,
conditioned, or delayed), (i) settle any Third-Party Claim or consent to the
entry of any judgment with respect thereto that does not include an
unconditional written release of the Indemnified Party from all Liability in
respect of such Third-Party Claim or (ii) settle any Third-Party Claim or
consent to the entry of any judgment with respect thereto in any manner that may
materially and adversely affect the Indemnified Party (other than as a result of
money damages covered by the indemnity).

 

(C) If the Indemnifying Party does not admit its obligation or admits its
obligation to defend and indemnify the Indemnified Party against a Third-Party
Claim, but fails diligently to prosecute, indemnify against, or settle such
Third-Party Claim, then the Indemnified Party shall have the right to defend
against the Third-Party Claim at the sole cost and expense of the Indemnifying
Party, with counsel of the Indemnified Party’s choosing, subject to the right of
the Indemnifying Party to admit its obligation and assume the defense of the
Third-Party Claim at any time prior to settlement or final determination
thereof. If settlement has been offered and the Indemnifying Party has not yet
admitted its obligation to defend and indemnify the Indemnified Party against a
Third-Party Claim, the Indemnified Party shall send written notice to the
Indemnifying Party of any proposed settlement and the Indemnifying Party shall
have the option for ten (10) days following receipt of such notice to (i) admit
in writing its obligation to indemnify the Indemnified Party from and against
the liability and consent to such settlement, (ii) if liability is so admitted,
reject, in its reasonable judgment, the proposed settlement, or (iii) deny
liability. Any failure by the Indemnifying Party to respond to such notice shall
be deemed to be an election under subsection (iii), above.

 

 22 

 

 

(iii) Non-Third-Party Claims. In the case of a claim for indemnification not
based upon a Third-Party Claim, the Indemnifying Party shall have thirty (30)
days from its receipt of the Claim Notice to (A) cure the Liabilities complained
of, (B) admit its liability for such Liabilities, or (C) dispute the claim for
such Liabilities. If the Indemnifying Party does not notify the Indemnified
Party within such thirty (30)-day period that it has cured the Liabilities or
that it disputes the claim for such Liabilities, the Indemnifying Party shall be
deemed to have disputed the claim for such Liabilities.

 

9. Termination Prior to Closing.

 

(a) Termination Prior to Closing. This Agreement may, by written notice given
prior to or at the Closing, be terminated:

 

(i) by NY – SHI or SHI Farms, at such Party’s option, if any of the conditions
in Section 7(a) or Section 7(b) have not been satisfied as of the Closing Date
or if satisfaction of such a condition is or becomes impossible (other than
through the failure of NY – SHI or SHI Farms to comply with its obligations
under this Agreement), and NY – SHI or SHI Farms has not waived such condition
on or before the Closing Date;

 

(ii) by Canbiola Sub or Canbiola, at such Party’s option, if any of the
conditions in Section 7(a) or Section 7(c) have not been satisfied as of the
Closing Date or if satisfaction of such a condition is or becomes impossible
(other than through the failure of Canbiola Sub or Canbiola to comply with its
obligations under this Agreement), and Canbiola Sub or Canbiola, as applicable,
has not waived such condition on or before the Closing Date;

 

(iii) by mutual consent of the Parties on or prior to the Closing Date; or

 

(iv) by any Party if the Closing has not occurred on or before July 15, 2019 (or
such later date as agreed to in writing by the Parties);

 

provided, however, that no Party shall have the right to terminate this
Agreement pursuant to clause (a)(i), (a)(ii), or (a)(iv), above, if such Party
or its Affiliates are at such time in material breach of any provision of this
Agreement.

 

(b) Effect of Termination Prior to Closing. Each Party’s right of termination
under Section 9(a) is in addition to any other rights it may have under this
Agreement or otherwise, and the exercise of a right of termination will not be
an election of remedies. If this Agreement is terminated pursuant to Section
9(a), all further obligations of the Parties under this Agreement will
terminate, except that the obligations in Section 5(c), Section 5(e), Section
12(d), and Section 12(h) will survive; provided, however, that if this Agreement
is terminated by a Party because of the breach of the Agreement by the other
Party or because one or more of the conditions to the terminating Party’s
obligations under this Agreement is not satisfied as a result of the other
Party’s failure to comply with its obligations under this Agreement, the
terminating Party’s right to pursue all legal remedies will survive such
termination.

 

 23 

 

 

10. Term and Termination of this Agreement.

 

(a) Term. This Agreement shall commence on the Execution Date and, unless
terminated earlier, shall remain in force until the Joint Venture is dissolved
in accordance with Section 11 and Applicable Law.

 

(b) Termination for Cause.

 

(i) Any Party may terminate this Agreement if another Party materially breaches
this Agreement and (if such breach is curable) fails to cure such breach within
sixty (60) days of being notified in writing to do so; provided, however, such
sixty (60) day period shall be extended if the breaching Party has begun good
faith efforts to remedy such breach within the initial sixty (60)-day period and
provides a written explanation to the non-breaching Parties of the reasons for
the breach, actions it is taking to remedy the breach, and the anticipated time
it will take to remedy the breach.

 

(ii) Any Party may terminate this Agreement if another Party (A) becomes
insolvent or admits its inability to pay its debts generally as they become due;
(B) becomes subject, voluntarily, to any proceeding under any domestic or
foreign bankruptcy or insolvency law; (C) becomes subject, involuntarily, to any
proceeding under any domestic or foreign bankruptcy or insolvency law that is
not dismissed within sixty (60) Business Days after filing; (D) is dissolved or
liquidated or takes any corporate action for such purpose; (E) makes a general
assignment for the benefit of creditors; or (F) has a receiver, trustee,
custodian, or similar agent appointed by order of any court of competent
jurisdiction to take charge of or sell any material portion of its property or
business.

 

(iii) Any Party may terminate this Agreement if there is a Change of Control of
another Party.

 

(iv) In the event of a termination of this Agreement pursuant to this Section
10(b), the terminating, non-breaching Party shall provide written notice of its
termination of this Agreement to the breaching Party and the other Parties and
such termination shall be effective as of the effective date of the notice in
accordance with the terms of Section 12(a), provided, however, that the
non-breaching Parties may elect to continue the transactions contemplated by
this Agreement, at such Party’s sole cost and expense, by notifying the
breaching Party of this election. Such notice shall be deemed a “Transition
Notice.”

 

(c) Transition. A Party providing a Transition Notice (the “Continuing Party”)
is solely responsible for its costs and expenses for the development of the
Depot Model incurred on or after the effective date of the Transition Notice.
The non-continuing Party shall use commercially reasonable efforts to promptly
transfer all of its responsibilities (to the extent applicable) to the
Continuing Party, provided, that, except as otherwise provided in this
Agreement, the non-continuing Party shall not have any obligation to incur any
expenses in connection with this Agreement on or after the end of the Transition
Period, except for its internal costs in transferring its responsibilities to
the Continuing Party. Except as otherwise agreed to in writing by the Parties,
the non-continuing Party shall complete the transition of its responsibilities
as soon as practicable and, in any event, no later than ninety (90) days after
the effective date of the Transition Notice (the “Transition Period”).

 

 24 

 

 

(d) Effect of Termination. The termination of this Agreement shall not relieve
the Parties of any obligations accruing prior to the effective date of such
termination. Any termination of this Agreement shall not preclude any Party from
pursuing all rights and remedies it may have hereunder in accordance with
Applicable Law or in equity with respect to any breach of this Agreement nor
prejudice any Party’s right to obtain performance of any obligation.

 

11. Termination of the Joint Venture.

 

(a) Events of Termination. The Joint Venture shall be terminated and its affairs
wound up only upon the occurrence of any of the following events:

 

(i) The determination of NY – SHI and Canbiola Sub to terminate the Joint
Venture;

 

(ii) NY – SHI or Canbiola Sub (A) becomes insolvent or admits its inability to
pay its debts generally as they become due; (B) becomes subject, voluntarily, to
any proceeding under any domestic or foreign bankruptcy or insolvency law; (C)
becomes subject, involuntarily, to any proceeding under any domestic or foreign
bankruptcy or insolvency law that is not dismissed within sixty (60) Business
Days after filing; (D) is dissolved or liquidated or takes any corporate action
for such purpose; (E) makes a general assignment for the benefit of creditors;
or (F) has a receiver, trustee, custodian, or similar agent appointed by order
of any court of competent jurisdiction to take charge of or sell any material
portion of its property or business, unless within ten (10) Business days after
the occurrence of such event, the other Party agrees in writing to continue the
business of the Joint Venture;

 

(iii) At the election of a non-defaulting Party, in its sole discretion, if the
other Party breaches any material covenant, duty, or obligation under this
Agreement, which breach remains uncured for sixty (60) days after written notice
of such breach was received by the defaulting Party; provided, however, such
sixty (60)-day period shall be extended if the breaching Party has begun good
faith efforts to remedy such breach within the initial sixty (60)-day period and
provides a written explanation to the non-breaching Parties of the reasons for
the breach, actions it is taking to remedy the breach, and the anticipated time
it will take to remedy the breach; or

 

(iv) The sale, exchange, involuntary conversion, or other disposition of all or
substantially all of the assets of the Joint Venture.

 

 25 

 

 

(b) Liquidator; Accounting.

 

(i) The Joint Venture shall not terminate until the winding up of the Joint
Venture has been completed and the assets of the Joint Venture have been
distributed as provided in Section 11(c).

 

(ii) NY – SHI and Canbiola Sub shall jointly appoint a liquidator to wind up the
Joint Venture (the “Liquidator”). The Liquidator shall have full power and
authority to sell, assign, and encumber any or all of the Joint Venture’s assets
and to wind up and liquidate the affairs of the Joint Venture in an orderly and
business-like manner.

 

(iii) The Liquidator shall cause a proper accounting to be made of the Joint
Venture’s assets, liabilities, and operations through the last day of the
calendar month in which the dissolution occurs or the final liquidation is
completed, as applicable.

 

(c) Distribution of Proceeds. The assets of the Joint Venture shall be
liquidated, and the proceeds of such liquidation shall be distributed in the
following order of priority, unless otherwise required by mandatory provisions
of Applicable Law:

 

(i) first, to the payment of all of the Joint Venture’s debts and liabilities to
its creditors (including the Parties, if applicable) and the expenses of
liquidation (including sales commissions incident to any sales of assets of the
Joint Venture);

 

(ii) second, to the establishment of and additions to reserves that are
determined to be reasonably necessary for any contingent unforeseen liabilities
or obligations of the Joint Venture; and

 

(iii) third, to NY – SHI and Canbiola Sub in accordance with their respective
distribution percentages set forth in Section 3(b).

 

12. Miscellaneous.

 

(a) Notices. All notices, requests, and other communications to any Party shall
be in writing (including electronic mail or similar writing) and shall be given
to all Parties at the notice addresses set forth below:

 

To NY – SHI: NY – SHI, LLC   1345 Avenue of the Americas   New York, NY 10105  
Attention: Thomas A. Gallo, President   E-Mail: tgallo@notis.global   

 

To SHI Farms: EWSD I LLC dba SHI Farms   7887 East Belleview Ave., Suite 1100  
Denver, Colorado 80111   Attention: Thomas A. Gallo, Executive Director  
E-Mail: tgallo@notis.global   

 

 26 

 

 

With, for each of   NY – SHI and SHI Farms,   a copy to: Baker & Hostetler LLP
(which shall not 600 Anton Blvd., Suite 900 constitute notice) Costa Mesa,
California 92626-7221   Attention: Randolf W. Katz   E-Mail: rwkatz@bakerlaw.com

 

To Canbiola Sub: [Canbiola Subsidiary]   960 South Broadway, Suite 120  
Hicksville, New York 11801   Attention: Marco Alfonsi, Chief Executive Officer
and
Stanley Teeple, Chief Financial Officer   E-Mail: marco@canbiola.com and
stan@canbiola.com

 

To Canbiola: Canbiola, Inc.   960 South Broadway, Suite 120   Hicksville, New
York 11801   Attention: Marco Alfonsi, Chief Executive Officer and
Stanley Teeple, Chief Financial Officer   E-Mail: marco@canbiola.com and
stan@canbiola.com

 

With, for each of   Canbiola Sub and   Canbiola, a copy to: Austin Legal Group,
APC (which shall not 3990 Old Town Ave., A-101 constitute notice) San Diego,
California 92110   Attention: Arden Anderson  
E-Mail: arden@austinlegalgroup.com

 

or to such other address or e-mail address and with such other copies, as such
Party may hereafter specify by notice to the other Parties. Each such notice,
request, or other communication shall be effective upon receipt, provided, if
the day of receipt is not a Business Day, then it shall be deemed to have been
received on the next succeeding Business Day.

 

(b) Amendments. This Agreement may be amended, restated, supplemented, or
otherwise modified only by an instrument in writing executed and delivered by
all Parties and expressly identified as an amendment, restatement, supplement,
or modification.

 

(c) Waiver. Any of the terms, covenants, representations, warranties, or
conditions hereof may be waived only by a written instrument executed and
delivered by or on behalf of the Party waiving compliance. No course of dealing
on the part of any Party or its officers, directors, managers, employees,
agents, or representatives, and no failure by any Party to exercise any of its
rights under this Agreement, shall, in any such case, operate as a waiver
thereof or affect in any way the right of such Party at a later time to enforce
the performance of such provision. No waiver by any Party of any condition, or
any breach of any term, covenant, representation, or warranty contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of any breach of any other term, covenant, representation, or
warranty. The rights of the Parties under this Agreement shall be cumulative,
and the exercise or partial exercise of any such right shall not preclude the
exercise of any other right.

 

 27 

 

 

(d) Governing Law; Jurisdiction. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York (without regard to the
choice of law provisions thereof). The Parties agree that any action arising
under or otherwise related to this Agreement will be brought only in the courts
of the State of New York sitting in New York County, New York, unless such
courts lack jurisdiction, in which case, the action will be brought in the
United States District Court for Southern District of New York. Each of the
Parties hereto consents to venue of any dispute in New York County, New York,
and further agrees that a non-appealable final judgment in any action shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Applicable Law.

 

(e) Successors and Assigns. No Party shall assign this Agreement or any of its
rights in and to this Agreement without the prior written approval of the other
Party. Subject to the preceding sentence, the provisions of this Agreement shall
be binding upon and inure to the benefit of the Parties and their respective
successors and assigns.

 

(f) No Third-Party Beneficiaries. The Parties and this Agreement do not confer
any rights or remedies upon any Person other than the Parties to this Agreement
and their respective successors and permitted assigns. Notwithstanding anything
herein to the contrary, MHL is not a party to this Agreement and does not have
any rights, remedies, or obligations hereunder.

 

(g) Illegality and Severability. If application of any one or more of the
provisions of this Agreement shall be unlawful under Applicable Law, then the
Parties will attempt in good faith to make such alternative arrangements as may
be legally permissible and that carry out as nearly as practicable the terms of
this Agreement. Should any portion of this Agreement be deemed unenforceable by
a court of competent jurisdiction, the remaining portions hereof shall remain
unaffected and be interpreted as if such unenforceable portion had been
initially deleted.

 

(h) Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures to such counterparts and to this Agreement were upon the same
instrument.

 

(i) Entire Agreement. This Agreement (and any other agreements contemplated
hereby or thereby) constitutes the entire agreement among the Parties with
respect to the subject matter of this Agreement and supersedes all prior
agreements, understandings, and negotiations, both written and oral, among the
Parties with respect to the subject matter hereof. No representation,
inducement, promise, understanding, condition, or warranty not set forth in this
Agreement has been made or relied upon by any Party. This Agreement is not
intended to confer upon any Person other than the Parties hereto any rights or
remedies hereunder. The Exhibits to this Agreement are and shall be deemed to be
a part of this Agreement.

 

(j) Advice of Counsel. The Parties have each consulted counsel of their choice
regarding this Agreement and each acknowledges and agrees that this Agreement
shall not be deemed to have been drafted by one Party or another and shall be
construed accordingly.

 

(k) Captions. The captions in this Agreement are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 28 

 

 

IN WITNESS WHEREOF, the Parties to this Agreement have caused this Agreement to
be duly executed by their respective authorized representatives on the day and
year first above written.

 

  ny – SHI, LLC         By:     Name: Thomas A. Gallo   Title: President        
EWSD I LLC dba SHI FARMS         By:     Name: Thomas A. Gallo   Title:
Executive Director

 

IN WITNESS WHEREOF, the Parties to this Agreement have caused this Agreement to
be duly executed by their respective authorized representatives on the day and
year first above written.

 

  NY Hemp Depot LLC         By:     Name: Marco Alfonsi   Title: Manager        
canbiola, inc.         By:     Name: Marco Alfonsi   Title:   Chief Executive
Officer

 

SIGNATURE PAGE TO

JOINT VENTURE AGREEMENT

 

 

 

 

SCHEDULE 4(vii)

Schedule of Rights and Interests

 

1. Twenty (20) shares of Series A Preferred Stock, no par value per share, each
convertible into 10,000,000 shares of common stock, with two to one voting
rights and with fifteen (15) of such shares of Series A Preferred Stock voted by
the Board of Directors.     2. 227,590 shares of Series Preferred B Preferred
Stock, $.001 per share, convertible into 22,533,664 shares of common stock.    
3. 6,000,000 options at $.001 per share for 4 years.

 

 

 

 

EXHIBIT A

PARTNER FARM AGREEMENT

 

 

 

 

EXHIBIT B

SUPPLY AGREEMENT

 

 

 

 

EXHIBIT C

FARMS DEPOT MODEL

 

 

 

 

EXHIBIT D

CANBIOLA BLEND ASSUMPTIONS

 

 

 

 